Citation Nr: 1443369	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a left foot and ankle disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

An April 2004 rating decision denied a claim for entitlement to service connection for a back disability.  The Veteran appealed and the RO issued an April 2006 statement of the case.  The Veteran did not file a substantive appeal, and the April 2004 rating decision became final.  A September 2007 rating decision denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back disability.

The January 2010 rating decision also denied claims to reopen previously denied claims of a bilateral hip disability, bilateral hand disability, right foot disability and right shoulder disability, and a claim for service connection for depression.  The Veteran appealed in a March 2010 notice of disagreement, but later withdrew these claims in an April 2011 letter, before the RO issued a statement of the case.  Accordingly, these issues are not before the Board at this time.

The Board notes that in the March 2012 substantive appeal the Veteran requested a hearing at his local VA office.  In a July 2013 statement the Veteran withdrew his hearing request.  The Board will proceed with appellate review.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   





FINDINGS OF FACT

1.  A September 2007 rating decision denied a claim to reopen a previously denied claim for entitlement to service connection for a back disability, finding that there was no new and material evidence sufficient to reopen the claim.

2.  The evidence associated with the claims file subsequent to the September 2007 rating decision relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claims for service connection for a back disability.

3.  Giving him the benefit of the doubt, the Veteran has a back disability that is etiologically related to his left foot and/or ankle disability.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that last denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a back disability in August 2009.

At the time of the last final September 2007 denial, evidence of record included service treatment records, VA treatment records and private treatment records.  The claim to reopen the previously denied claim was denied because the Veteran did not submit new and material evidence.

Since the September 2007 denial, evidence added includes the Veteran's statements, private treatment records, a private medical opinion, an opinion from the Veteran's regular VA treatment provider and three VA examinations.

Accordingly, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for back disability is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has a current diagnosis of a degenerative disc disease of the lumbar spine (arthritis).

A review of the post-service VA treatment records shows treatment for back pain.

Private treatment records show consistent and frequent treatment for back pain from Dr. R.F. beginning in 1988.  In February 2012 the VA RO made a formal finding of partial unavailability of private treatment records.  The RO determined that treatment records from Dr. R.F. dated between 1977 and 1988 were unavailable for review.  Dr. R.F. had twice noted that he had treated the Veteran since 1977.

The Veteran submitted a July 2009 opinion from his private treatment provider, Dr. R.F.  Dr. R.F. opined that the Veteran's "difficulty with his left lower extremity from previous problems did contribute to his back problem, although it probably was not the total cause of it."  He noted that the Veteran's "history of limping and pain in his lower ankle and a little bit of an abnormal gait associated with this resulted in abnormal stresses in his lower back."  Dr. R.F. also noted that he had seen the Veteran from 1977 through 2006, when the Veteran moved out of the area.  

In a January 2010 VA examination, the examiner opined that "the veteran's lumbar spine condition is less likely as not (less than 50/50 probability) caused by or a result of his service connected left foot condition."  The examiner provided the following rationale:

[T]here is no medical evidence that the veteran's service connected left foot condition caused or aggravated his lumbar spine condition.  The earliest documentation I found of the veteran having low back pain was when he was seen 1/7/88 and that note stated that he injured his back on 1/2/88 at work. 

The January 2010 VA examination did not address the issue of direct service connection and did not address Dr. R.F.'s opinion.  The rational is at best, unclear.   

In light of the problems with this examination, another was undertaken.  The Veteran was afforded another VA examination in June 2010.  The examiner opined that the Veteran's back disability "is not caused by or a result of motorcycle accident."  The examiner provided the following rationale:

There was no documented back injury or complaints of back pain immediately surrounding the MVA or at the time of MEB for those injuries resulting from the wreck in question.  The first documented back complaints were not until 1988 at which time the records clearly state etiology as 'hurt his back at work.'

The June 2010 VA examination did not address Dr. R.F.'s medical opinion.

The Veteran submitted a statement of his current VA treatment provider in April 2011.  The VA treatment provider noted that it is "at least as likely as not" that the Veteran's back condition was related to his service connected injury.  She noted that since the injury was in 1976 and there had been multiple other opportunities throughout the Veteran's lifetime that could have contributed to the back disability, it was difficult to determine the cause or association with the service-connected left foot and ankle disability.  However, she determined that "it is reasonable to suggest that his accident may have contributed to his current back condition."  

The Veteran submitted another opinion of Dr. R.F. in May 2011 that effectively repeats his first opinion.

The Veteran was afforded another VA examination in December 2011.  The examiner opined that the Veteran's condition is "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  

The examiner provided the following rationale:

There are no complaints of back problems while in the service, on the veterans MEB in the service, on the retirement physical, or within one year of separation from the service. . . . The C&P exams from the 1970's and the 1980's show no complaints of the low back.  The medical records from Dr. [R.F.] start in 1988 and shows the initial injury to his back being from a work related injury and being an acute injury. . . .  The physical exam that he had by a private physician in 2003 for social security and disability shows the low back problem originating in 1991.  [There] is NO objective or subjective medical evidence of a limp or complaints of a limp until the veteran started the C&P process for his low back in 2008-2010 and even then it was a subjective statement of evidence of an abnormal gait.  There currently is no objective medical evidence of an abnormal gait.  His shoe wear pattern is normal and there are no callouses on this feet.  The 2011 opinion of the private orthopedist, Dr. [R.F.], is without basis or supporting evidence.  Dr. [R.F.] writes that he has seen the veteran starting in 1977, however, there has never been any medical evidence produced that substantiates this claim. . . . Furthermore, there is minimal residual medical findings of any abnormality in the left foot and ankle. . . .

In this regard, a review of the private treatment records shows that in 1989 the Veteran's x-rays showed degenerative changes of the lumbar spine.  Treatment records also show continuing foot disabilities including plantar fasciitis and tenderness of the heel concurrent with back pain.  

Further, the private treatment records note that the Veteran "is well known to me" and has had "a long history of back difficulty."    

There is no reason for the Board to find that the Veteran and Dr. R.F.'s reports of continuous treatment for back pain since 1977 are not credible.  Dr. R.F. frequently treated the Veteran for back pain and other injuries for approximately 30 years.  Because Dr. R.F. has such long-standing knowledge of the Veteran's disabilities, the Board finds his opinions to be highly probative medical evidence in favor of the Veteran.  

Giving the Veteran the benefit of the doubt, and in light of the problems with the VA examinations, noted above, the claim is granted.  The nature and extent of the problem associated with the service connected disability or disabilities, is not before the Board at this time. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.

Service connection for a back disability is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


